Title: Memorandum by Thomas Eston Randolph, 23 July [August?] 1812
From: Randolph, Thomas Eston
To: 


          The improvements which I have made at Pant-Ops offer me very considerable advantages during the next 7 years Lease—such as the addition to the Barn—the Threshing Machine which is perfectly good—the extra quantity of Fences—and Gates made during the last and present year—and the removal of Rocks—by which Drays may now be used in Fields where it was formerly difficult to run a Bar share plough—another and principal consideration is that in consequence of my yielding a number of valuable Negroes to Mr Eppes before the Lease (which included them) had expired—Mr Eppes as compensation for the accomodation to him—and the evident loss to me—agreed to let me have a new lease on the Land at a low rent—say $400.—⅌Ann—
          The only conditions therefore on which I can relinquish the lease to save myself from actual loss—are—$750.—to be paid to me in 5 equal annual payments—all the advantages to which I am entitled under Mr Eppes’ lease shall be secured to me—to release me from the obligation of building the House which is in preparation—for which however you will give me the right to charge 
   *With a view of saving $200. of Rent, I declin’d making Tobacco this year to enable my Overseer (who is a carpenter) with the assistance of my people to build a House on the premises—for which Mr Eppes was to allow $200.—
 Mr Eppes $200.—the sum which he was to allow me therefor—and also to release me from the obligation of sowing wheat—
          Or—
          To pay me $1000.—and I will comply with the Terms of the Lease—except as they respect the Stock &c &c those advantages I must secure to myself for the term of the Lease—
          Thos Eston RandolphGlenmore 23d July Aug. 1812
        